DETAILED ACTION
		Response to Amendment
 The amendment filed on 07/08/2020 has been entered and considered by Examiner. Claims 1-4, 6-15, 21-26 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Thomas on 03/01/2021.
The application has been amended as follows:
Title: -- 4D TRACKING UTILIZING DEPTH DATA FROM MULITPLE 3D CAMERAS --
Allowable Subject Matter
Claims 1-4, 6-15, 21-26 are allowed.
	The following is an Examiner’s statement of reasons for allowance:
	Georgios et al. discloses a system (abstract), comprising: 

	a processing device; and 
	a storage device storing computer-executable instructions which, when executed by the processing device, cause the processing device to: 
	receive depth data sensed by the multiple 3D cameras over time (Fig.1, section III), 
	determine voxel occupancy of the environment from the depth data (Fig.1, section III. A), 
construct a 3D solid volume representation using the voxel occupancy (section III. A), 
track the selected subject using the depth data over time (Fig. 1-2, section III. B), 
recognize an action of the tracked subject using the 3D solid volume representation (section V), and output the recognized action (section V).	Maison discloses (Figs. 1-11) detecting at least two different subjects (eyes, hands, face, etc of multiple users) in the 3D solid volume representation (Figs. 6, 9-11) [0087-100, 0159-161, 0177-180]; 
establishing at least two partial volumes around the at least two different subjects (Figs. 6, 9-11) [0024-25, 0087-100, 0159-161]; 
tracking the at least two different subjects over time by separately processing depth data for the at least two partial volumes [0024-25, 0087-100, 0159-161]; 
based at least on the tracking, recognizing actions of the at least two different subjects in the at least two partial volumes [0024-25, 0087-100, 0159-161]; and 
outputting the recognized actions (Fig. 9, step  48) [0024-25, 0087-100, 0159-161].
	However, all cited prior arts of record fail to disclose in claims 1, 9, and 26 the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 07/08/2020.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642